UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Rule14a-101) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials þ Soliciting Material Pursuant to §240.14a-12 MILLIPORE CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: The following email was sent to employees of Millipore Corporation on February 28, 2010: To:Millipore Worldwide Employees From: Martin Madaus, Chairman, President and CEO Re: Millipore and Merck KGaA Announce Transaction After a very thorough process by Millipore’s Board of Directors, I am excited to share with you that the Company has announced a definitive agreement to be acquired by Merck KGaA.Merck is a pharmaceutical and chemical Company based in Darmstadt, Germany with $10.5 billion in sales and traded on the Frankfurt Stock Exchange. The transaction is valued at US $7.2 billion (including the assumption of debt) and creates a world-class partner for the Life Sciences sector.We are excited to join a high quality company like Merck as we will gain greater scale and scope in the life science industry.This is a very positive outcome for our employees and customers as we will continue to build on our strategy for growth, while maintaining our headquarters and senior management team. Click here to view the full press release. Merck is committed to investing in Millipore’s operations and maintaining our significant presence in the United States.Its experience in integrating businesses and the fact that the transaction is aimed at combining expertise rather than leveraging cost synergies will pave the way for a successful integration. For Merck KGaA this transaction is in-line with its strategy of focusing on high-margin innovative products in growth markets, expanding its geographical reach, particularly in the United States, building on its sector expertise, and balancing its business portfolio. Millipore was an attractive candidate because of our strong brand and a proven track record of sustainable and profitable growth.Adding Millipore’s bioprocess and bioscience expertise will allow Merck to address a large portion of the value chain for research and production customers in the life science industries. It also adds an exciting and dynamic business to its Chemicals Division. This transaction is subject to regulatory approval in the U.S. (and abroad), which will require a shareholder approval and is expected to close in the second half of this year.
